Exhibit 10.4
 
ZBB ENERGY CORPORATION
 
NONSTATUTORY STOCK OPTION AGREEMENT
 
This Nonstatutory Stock Option Agreement (this “Agreement”) is executed as of
January  ___, 2011, by and between ZBB ENERGY CORPORATION, a Wisconsin
corporation (the “Company”), and ______________ (the “Grantee”).
 
Statement of Purpose
 
On the date hereof a wholly-owned subsidiary of Company (“Acquisition Sub”) is
entering into an Asset Purchase Agreement (the “Purchase Agreement”) pursuant to
which it is contemplated that Acquisition Sub will acquire substantially all of
the assets of Tier Electronics LLC (“Tier”).  Grantee is a member of Tier and
serves as its President.  It is a condition to closing under the Purchase
Agreement that Grantee enter into an employment agreement with the Company
pursuant to which following the closing under the Purchase Agreement he will
serve as President of Tier and as a member of its Board of Directors. This
Option is being made in accordance with the terms of the Purchase Agreement and
Grantee’s employment agreement.
 
1.           Determinations by Administrator.  The Administrator (as defined
below) shall make all interpretations, rules and regulations necessary to
administer this Agreement, and such determinations of the Administrator shall be
binding upon Grantee.  For purposes of this Agreement, the term “Administrator”
shall mean the Compensation Committee of the Board of Directors.
 
2.           Option; Number of Shares; Option Price.  The Option (as defined
below) granted hereunder is intended to be a nonstatutory stock option and
therefore, shall not qualify as an incentive stock option pursuant to Section
422 of the Internal Revenue Code of 1986, as amended.  Grantee shall have the
right and option to purchase all or any part of an aggregate of [__________]
shares of $0.01 par value common stock of the Company (“Share(s)”) at the
purchase price of $1.26 per Share (the “Option”), which is equal to the Fair
Market Value (as defined below) of a Share as of the date of this Agreement. 
For purposes of this Agreement, the term “Fair Market Value” shall mean, as of
any date, the closing price of a Share on the NYSE Amex.
 
3.           Vesting and Expiration.  This Option shall vest (become
exercisable) and remain exercisable only in accordance with Annex 1 attached
hereto.

 
 

--------------------------------------------------------------------------------

 

4.           Method of Exercising Option.  Except as otherwise permitted by the
Administrator, the Option shall be exercisable by delivery to the Company (to
the attention of its Secretary), at its offices in Menomonee Falls, Wisconsin,
of (i) written notice identifying the Option and stating the number of Shares
with respect to which it is being exercised, (ii) payment in full of the
exercise price of the Shares then being acquired as provided in Section 5,
below, and (iii) execution of such other documentation as is determined to be
necessary or appropriate by the Administrator from time to time the form of
which shall be provided to Grantee at the time of execution and delivery of this
Agreement.  The Company shall have the right to delay the issue or delivery of
any Shares to be delivered hereunder until (i) the completion of such
registration or qualification of such Shares under federal, state, or foreign
law, ruling, or regulation as the Company shall deem to be necessary or
advisable, and (ii) receipt from Grantee of such documents and information as
the Administrator may deem necessary or appropriate in connection with such
registration or qualification or the issuance of Shares hereunder.
 
5.           Payment of Exercise Price.  If the Grantee elects to exercise the
Option by submitting an exercise notice under Section 4 of this Agreement, the
aggregate exercise price (as well as any applicable withholding or other taxes)
may be paid by any of the following methods, or a combination of them:
 
(a)         cash or check;
 
(b)         a “net exercise” under which the Company reduces the number of
shares of Common Stock issued upon exercise by the largest whole number of
shares with a Fair Market Value that does not exceed the aggregate Exercise
Price and any applicable withholding, or such other consideration received by
the Company under a cashless exercise program approved by the Company in
connection with the Plan;
 
(c)         surrender of other shares of Common Stock owned by the Grantee which
have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the exercised Shares and any applicable withholding; or
 
(d)         any other consideration that the Administrator deems appropriate and
in compliance with applicable law.
 
For purposes of the above, all Shares shall be valued per share at the Fair
Market Value (as defined above; provided, however, if a Share is not susceptible
to valuation by the above method, the term “Fair Market Value” of a Share shall
mean the fair market value of a Share as the Administrator may determine in
conformity with pertinent law) of a Share on the business day immediately
preceding the day on which such Shares are delivered.
 
6.           Prohibition Against Transfer.  Unless otherwise provided by the
Administrator and except as provided below, the Option, and the rights and
privileges conferred hereby, may not be transferred by Grantee, and shall be
exercisable during the lifetime of Grantee only by Grantee.  The Option shall
not be subjected to execution, attachment or similar process.  Grantee shall
have the right to transfer the Option upon Grantee’s death, either to Grantee’s
designated beneficiary (such designation to be made in writing at such time and
in such manner as the Administrator shall approve or prescribe), or, if Grantee
dies without a surviving designated beneficiary, by the terms of Grantee’s will
or under the laws of descent and distribution, subject to any limitations set
forth in this Agreement and all such distributees shall be subject to all terms
and conditions of this Agreement to the same extent as Grantee would be if still
living.
 
7.           Nature of Option.  Grantee shall not have any interest in any fund
or in any specific asset or assets of the Company by reason of the Option
granted hereunder, or any right to exercise any of the rights or privileges of a
stockholder with respect to the Option until Shares are issued in connection
with any exercise.

 
2

--------------------------------------------------------------------------------

 

8.           Adjustment Provisions.
 
(a)          Share Adjustments.  In the event of any stock dividend, stock
split, recapitalization, merger, consolidation, combination or exchange of
shares of Company stock, or the like, as a result of which shares of any class
shall be issued in respect of the outstanding Shares, or the Shares shall be
changed into the same or a different number of the same or another class of
stock, or into securities of another person, cash or other property (not
including a regular cash dividend), the number of Shares subject to the Option
and the exercise price applicable to the Option shall be appropriately adjusted
in such equitable and proportionate amount as determined by the Administrator. 
No fractional Share shall be issued under this Agreement resulting from any such
adjustment but the Administrator in its sole discretion may make a cash payment
in lieu of a fractional Share.
 
(b)         Acquisitions.  In the event of a merger or consolidation of the
Company with another corporation or entity, or a sale or disposition by the
Company of all or substantially all of its assets, the Administrator shall, in
its sole discretion, have authority to provide for (i) waiver in whole or in
part of any remaining restrictions or vesting requirements in connection with
the Option granted hereunder, (ii) the conversion of the outstanding Option into
cash, (iii) the conversion of the Option into the right to receive securities,
including options, of another person or entity upon such terms and conditions as
are determined by the Administrator in its sole discretion and/or (iv) the lapse
of the Option after notice in writing has been given that the Option may be
exercised within a set period from the date of such notice and that any Option
not exercised within such period shall lapse.
 
(c)         Binding Effect.  Without limiting the generality of what is provided
in Section 1 hereof and for avoidance of doubt, any adjustment, waiver,
conversion or other action taken by the Administrator under this Section 8 shall
be conclusive and binding on Grantee and the Company and any respective
successors and assigns.
 
9.           Notices.  Any notice to be given to the Company under the terms of
this Agreement shall be given in writing to the Company at its offices in
Menomonee Falls, Wisconsin.  Any notice to be given to Grantee may be addressed
to Grantee’s address as it appears on the payroll records of the Company or any
subsidiary thereof.  Any such notice shall be deemed to have been duly given if
and when actually received by the party to whom it is addressed, as evidenced by
a written receipt to that effect.
 
10.         Taxes.  The Company may require payment or reimbursement of or may
withhold any minimum tax that it believes is required as a result of the grant
or exercise of the Option, and the Company may defer making delivery with
respect to Shares or cash payable hereunder or otherwise until arrangements
satisfactory to the Company have been made with respect to such withholding
obligations.

 
3

--------------------------------------------------------------------------------

 

11.         Rights of Grantee.  The Option, and any payments or other benefits
received by Grantee under the Option, is discretionary and shall not be deemed a
part of Grantee’s regular, recurring compensation for any purpose, including
without limitation for purposes of termination, indemnity, or severance pay law
of any country and shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar arrangement provided to Grantee unless expressly so provided by such
other plan, contract or arrangement, or unless the Administrator expressly
determines otherwise.
 
12.         Amendment.  The Administrator may amend this Agreement; provided,
however, that Grantee’s consent to such action shall be required unless the
Administrator determines that the action, taking into account any related
action, would not materially and adversely affect Grantee.  However,
notwithstanding any other provision of the Agreement, the Administrator may not
adjust or amend the exercise price of the Option, whether through amendment,
cancellation and replacement grants, or any other means, except in accordance
with Section 8 hereof.
 
13.         No Right To Employment.  This Agreement shall not confer upon
Grantee any right to continue employment with the Company, Acquisition Sub or
any other of their respective subsidiaries, nor shall it interfere in any way
with the right of the Company, Acquisition Sub or any such subsidiary to
terminate Grantee’s employment any time.
 
14.         Severability.  In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and this Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.
 
15.         Governing Law.  This Agreement and all actions taken hereunder shall
be governed by, and construed in accordance with, the laws of the State of
Wisconsin, applied without regard to the laws of any other jurisdiction that
otherwise would govern under conflict of law principles.

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed as of
the date and year first above written, which is the date of the granting of the
Option evidenced hereby.


ZBB ENERGY CORPORATION
   
By:
   
Name:
 
Title:



The undersigned Grantee hereby accepts the foregoing Option and agrees to the
several terms and conditions hereof.



 
Grantee

 
[Option Award Agreement]

 
 

--------------------------------------------------------------------------------

 

Annex 1
 
1.           Vesting. The Option initially shall be 100% unvested.  So long as
Grantee remains continuously a Service Provider to the Company (as defined
below) the Option shall become vested and exercisable according to the schedule
set forth below and Grantee may exercise this Option as to any vested Shares:
[insert vesting terms].
 
2.           Expiration.  To the extent not previously exercised according to
the terms hereof, each portion of the Option shall expire on the fifth
anniversary of the vesting date applicable to such portion of the Option.
 
3.           Exercise Period.
 
(a)         Disability.  Upon Grantee’s Separation of Service due to a
Disability (as defined in Grantee’s employment agreement), Grantee shall have
one (1) year from the date of such separation to exercise any portion of the
Option that was vested and unexercised as of the date of such Separation from
Service; provided, however, that this Option shall not be exercisable subsequent
to the expiration dates specified in Section 2, above.
 
(b)         Death.  Upon Grantee’s Separation of Service due to death, any
portion of the Option that was vested and unexercised as of the date of such
Separation from Service shall remain exercisable:
 
(i)
for one (1) year after Grantee’s death, but in no event subsequent to the
expiration dates specified in Section 2 above; and

 
 
(ii)
only (i) by the designated beneficiary of Grantee (such designation to be made
in writing at such time and in such manner as the Administrator shall approve or
prescribe), or, if Grantee dies without a surviving designated beneficiary,
(ii) by the personal representative, administrator, or other representative of
the estate of Grantee, or by the person or persons to whom the deceased rights
of Grantee under the Option shall pass by will or the laws of descent and
distribution.  Grantee may change the beneficiary designation at any time, by
giving written notice to the Administrator, subject to such conditions and
requirements as the Administrator may prescribe in accordance with applicable
law.

 
(c)         Other Terminations of Employment.  Upon Grantee’s Separation of
Service for any reason other than those specified in this Section 3 (including
without limitation Section 3(d)(iii) below), Grantee shall have ninety (90) days
from the date of such separation to exercise any portion of the Option that was
vested and unexercised as of the date of such Separation from Service; provided,
however, that the Option shall not be exercisable subsequent to the expiration
dates specified in Section 2 above.

 
1-1

--------------------------------------------------------------------------------

 

(d)          Cancellation.  Notwithstanding the foregoing, to the extent the
Option held by Grantee is not effectively exercised prior thereto, it shall be
cancelled in its entirety immediately upon the occurrence of:
 
 
(i)
A material misrepresentation or breach of any representation or warranty or
representation made under the Purchase Agreement or any Ancillary Agreement by
Seller or the Members (as such terms are defined in the Purchase Agreement);

 
 
(ii)
A breach by Seller or any Member (as such terms are defined in the Purchase
Agreement) of the restrictive covenants contained in Article X of the Purchase
Agreement; or

 
 
(iii)
Grantee’s Separation from Service for Cause (as defined in Grantee’s employment
agreement).

 
Following the expiration of this Option in accordance with the preceding
sentence, all Grantee’s rights hereunder will be forfeited and canceled in their
entirety.


(e)          Extension of Exercise Period.  The Administrator may in its sole
discretion extend the period permitted for exercise of the Option upon Grantee’s
Separation of Service as otherwise provided in this Section 3 if allowable under
applicable law.

 
1-2

--------------------------------------------------------------------------------

 